Citation Nr: 1713188	
Decision Date: 04/21/17    Archive Date: 04/26/17  

DOCKET NO.  09-42 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for limitation of flexion of service-connected right knee osteoarthritis prior to April 7, 2010.

2.  Entitlement to a rating in excess of 20 percent for limitation of extension of service-connected right knee osteoarthritis prior to April 7, 2010.

3.  Entitlement to a rating in excess of 30 percent for service-connected total right knee replacement from June 1, 2011, to include a separate compensable rating for limited extension.

4.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and C.H.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The record reflects the Veteran served on active duty in the United States Army from February 1972 to December 1985.

This matter comes before the Board of Veterans` Appeals (Board) originally on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which continued the Veteran's 10 percent evaluation for osteoarthritis of the right knee and granted a separate 20 percent rating for limitation of extension for the right knee effective April 30, 2008.  The Veteran appealed, contending, in essence, that higher ratings were warranted for his service-connected right knee.  He did not disagree with the effective date assigned for the separate rating based upon limitation of extension.

Following the September 2008 rating decision, the Veteran underwent a total right knee replacement on April 7, 2010.  He was granted temporary total disability in a March 2011 rating decision.  In that same rating decision, and following the period for his temporary total disability, the Veteran's right knee disability, status post total knee replacement, was thereafter rated as 30 percent disabling, effective June 1, 2011, and his evaluation for limitation of extension was not affected.  However, in subsequent May 2011 rating decision the Veteran's evaluation for limitation of extension was reduced from 20 to 0 percent, effective April 7, 2010.  The appellate issues have been construed to reflect this development.

The Board acknowledges that the aforementioned rating decisions did not formally adjudicate the issue of entitlement to TDIU.  However, the Board has previously determined that this issue is properly before it for appellate consideration in accord with Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in January 2012.  A transcript of this hearing is of record.

In May 2012, the Board remanded the case for further development to include a new VA examination of the Veteran's right knee.  Such an examination was accomplished in November 2012, and all other development directed by that remand appears to have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  

Despite the foregoing, for the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is still required regarding the issues of entitlement to a rating in excess of 30 percent for the right knee replacement, to include a separate compensable rating for limitation of extension, and TDIU.  Accordingly, these issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 7, 2010, the record does not reflect the Veteran's service-connected right knee osteoarthritis was manifested by flexion limited to 30 degrees or less even when taking into account his complaints of pain.

2.  Prior to April 7, 2010, the record does not reflect the Veteran's service-connected right knee osteoarthritis was manifested by extension limited to 20 degrees or more even when taking into account his complaints of pain.

3.  Prior to April 7, 2010, the record does not reflect the Veteran's service-connected right knee was manifested by recurrent subluxation and/or lateral instability; ankylosis; removal of the semilunar cartilage; dislocation of the semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint; impairment of the tibia or fibula; or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for limitation of flexion of service-connected right knee osteoarthritis prior to April 7, 2010, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2016).

2.  The criteria for a rating in excess of 20 percent for limitation of extension of service-connected right knee osteoarthritis prior to April 7, 2010, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In regard to the issues related to the appropriate rating(s) for the service-connected right knee disorder prior to April 7, 2010, the Board notes that the Veteran was sent correspondence which informed him of the of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Board also notes that the Veteran had opportunity to present evidence and argument in support of his claims, to include at the January 2012 hearing.  Nothing indicates the Veteran has identified the existence of any relevant evidence that has not been obtained or requested.  In pertinent part, he has not identified outstanding evidence which documents symptoms of his right knee prior to April 7, 2010, which is not reflected by the evidence already of record.  

With respect to the January 2012 hearing, the Board observes Bryant v. Shinseki, 23 Vet. App. 488 (2010) held that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Board notes that the VLJ accurately noted the nature of the Veteran's appellate claims, and asked questions to clarify his contentions and medical treatment history.  As detailed above, the Board has already determined that the Veteran received adequate notification which apprised him of the elements necessary to substantiate his appeal.  Moreover, the Veteran, through his testimony and other statements of record, has demonstrated actual knowledge of the elements necessary to substantiate his claims.  Finally, neither the Veteran nor his representative identified any prejudice in the conduct of either hearing.  Therefore, the Board finds that the duties set forth in 38 C.F.R. 3.103(c)(2) regarding the conduct of hearings have been satisfied.   

The Board further notes the Veteran was accorded VA medical examinations in September 2005 and August 2008 which included findings as to his right knee.  VA examiners are presumed qualified to render competent medical evidence, and the Veteran has not challenged the qualifications of these examiners.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  No inaccuracies or prejudice is demonstrated with respect to these findings.  The Board acknowledges that these examinations are not in compliance with the holding of Correia v. McDonald, 28 Vet. App. 158 (2016), which will be discussed in greater detail in the REMAND portion of the decision below.  However, any new examination would not be able to provide a retroactive evaluation of the right knee for the period prior to April 7, 2010, especially as the overall nature of the disability was changed as of that date due to the knee replacement procedure.  The Board also notes that the examination findings are consistent with the other evidence of record for that period.  Accordingly, the Board finds that while these examinations may not be totally ideal, they are adequate for resolution of the appropriate rating(s) for the right knee prior to April 7, 2010.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board also notes that the Veteran has not identified any deficiency with respect to the duties to notify and assist regarding the appropriate rating(s) for the right knee prior to April 7, 2010, to include the conduct of his January 2012 hearing.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria and Analysis

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Here, the Board acknowledges that the Veteran has reported recurrent right knee pain during the pendency of this case.  Thus, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are for consideration in this case, and the Board notes that repetitive testing was done on the August 2008 VA examination in an effort to simulate the effect of pain during flare-ups.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Board notes that arthritis is generally rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003-5010.  However, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  For the purpose of rating disability from arthritis, the knee is considered a major joint. 38 C.F.R. 
§ 4.45(f).  The Board notes, however, that ratings of 10 percent and 20 percent for the right knee based upon limitation of motion have already been assigned during the pertinent period.

Diagnostic Code 5260 provides for limitation of flexion of the leg.  Where flexion is limited to 60 degrees, a 0 percent rating is provided; when flexion is limited to 45 degrees, 10 percent is assigned; when flexion is limited to 30 degrees, 20 percent is assigned; and when flexion is limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension of the leg.  When there is limitation of extension of the leg to 5 degrees, a zero percent rating is assigned; when the limitation is to 10 degrees, a 10 percent rating is assignable; when the limitation is to 15 degrees, 20 percent is assigned; when extension is limited to 20 degrees, 30 percent is assigned; when extension is limited to 30 degrees, 40 percent is assigned; and when it is limited to 45 degrees, 50 percent is assigned.  38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

In VAOPGCPREC 9-2004 VA's Office of General Counsel held in that separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint.  The precedent opinions of the VA General Counsel's Office are binding upon the Board.  38 U.S.C.A. § 7104.  Here, separate ratings for limitation of flexion and extension in accord with VAOPGCPREC 9-2004 have already been assigned.

In this case, the Board finds that, prior to April 7, 2010, the record does not reflect the Veteran's service-connected right knee osteoarthritis was manifested by flexion limited to 30 degrees or less even when taking into account his complaints of pain.  For example, records from May 2005 found he had range of motion from 0 (zero) to approximately 100 degrees.  Similarly, the September 2005 VA examination showed flexion from zero to 100 degrees with no pain.  Records from January 2008 note he had pain in both knees with flexion greater than 90 degrees, which indicates he was able to flex the right knee to at least that level.  The August 2008 VA examination found flexion to 85 degrees with pain, but no diminution with repetitive testing.  Records from February and March 2010 note the Veteran could flex the right knee to approximately 100 degrees.  In short, even with impairment caused by pain the record does not reflect limitation of flexion of the knee to the extent necessary for a rating in excess of 10 percent under Diagnostic Code 5260, even when taking into account repetitive testing.

The Board also finds that prior to April 7, 2010, the record does not reflect the Veteran's service-connected right knee osteoarthritis was manifested by extension limited to 20 degrees or more even when taking into account his complaints of pain.  For example, the findings of the May 2005 records and the September 2005 VA examination of range of motion of the knee from zero to 100 degrees indicates normal extension of zero degrees.  The August 2008 VA examination did find extension limited to 15 degrees, but there was no diminution with repetitive testing.  Records from February 2010 indicate normal extension of zero degrees, while records from March 2010 explicitly stated the Veteran could fully extend the right knee.  Simply stated, even with impairment caused by pain the record does not reflect limitation of extension to the extent necessary for a rating in excess of 20 percent under Diagnostic Code 5261, even when taking into account repetitive testing.

The Board acknowledges that Supplemental Statements of the Case (SSOCs) promulgated in July 2013 and April 2016 have, among other things, identified the issue of limited extension as one for a rating in excess of 20 percent for the period after October 11, 2007, and prior to April 7, 2010.  The October 2007 date appears to be in relation to the date of claim.  However, as already noted, the separate rating for extension was effective from April 30, 2008, and the Veteran did not disagree with that effective date.  Therefore, it appears the Board may not have the legal authority to consider a compensable rating under Diagnostic Code 5261 prior to the April 30, 2008, effective date.  In any event, as indicated above, the record does not demonstrate limitation of extension of the right knee prior to April 30, 2008, which would warrant a compensable rating under Diagnostic Code 5261.

The Board also acknowledges that General Counsel for VA, in a precedent opinion dated July 1, 1997, (VAOPGCPREC 23-97) held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  General Counsel stated that when a knee disorder is already rated under Diagnostic Code 5257, there must also be limitation of motion which at least meets the criteria for a zero-percent rating under Diagnostic Code 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  General Counsel subsequently held in VAOPGCPREC 9-98 that a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where additionally disability is shown, a Veteran whose disability is rated under 5257 can also be compensated under 5003 and vice versa.

Under Diagnostic Code 5257, slight impairment of either knee, including recurrent subluxation or lateral instability, warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate impairment, while a 30 percent evaluation requires severe impairment.  38 C.F.R. § 4.71a.

The Board acknowledges the record reflects the Veteran used a knee brace during the period prior to April 7, 2010.  Nevertheless, the record does not reflect evidence of recurrent subluxation and/or lateral instability so as to warrant a separate compensable rating under Diagnostic Code 5257.  For example, records from May 2005 found no instability to varus or valgus, anterior or posterior stress.  The September 2005 VA examination found that all ligaments were stable.  Records from January 2008 found no instability in either knee.  The August 2008 VA examination found no instability.  Records from February 2010 found the knee was stable to varus-valgus, posterior-anterior stress, while records from March 2010 note the knee was stable to varus and valgus stress.  Therefore, a separate compensable rating is not warranted under this Code.

The Board has also considered the potential applicability of the other criteria for disabilities of the knee and leg found at 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5252, and 5263. 

Diagnostic Code 5256 provides for ankylosis of the knee.  Under this Code, favorable ankylosis of either knee warrants a 30 percent evaluation.  Ankylosis is considered to be favorable when the knee is fixed in full extension, or in slight flexion at an angle between 0 degrees and 10 degrees.  A 40 percent evaluation requires that the knee be fixed in flexion at an angle between 10 degrees and 20 degrees.  When the knee is fixed in flexion between 20 degrees and 45 degrees, a 50 percent rating is assigned.  A 60 percent rating is warranted for extremely unfavorable ankylosis, with the knee fixed in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5258, when there is cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, a 20 percent is assignable.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5259, a 10 percent rating is assigned for cartilage, semilunar, removal of, symptomatic.  This Code does not provide for a disability rating in excess of 10 percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5262 provides criteria for impairment of the tibia and fibula.  With malunion and slight knee or ankle disability, a 10 percent rating is assigned.  Moderate knee or ankle disability warrants a 20 percent rating.  A 30 percent rating is assigned when there is marked knee or ankle disability.  When there is nonunion with loose motion, requiring brace, a 40 percent rating is warranted.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5263, when there is genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated), a 10 percent rating is warranted.  This Code does not provide for a disability rating in excess of 10 percent.  38 C.F.R. § 4.71a.

In this case, the Board finds that the required manifestations for evaluation under Diagnostic Codes 5256 (knee, ankylosis), 5259 (symptomatic removal of semilunar cartilage), 5262 (tibia and fibula, impairment of), and 5263 (genu recurvatum) are not applicable for the period prior to April 7, 2010, as the presence of ankylosis of the right knee, removal of the semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum have not been demonstrated.  Similarly, the Veteran's right knee is currently evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055 for knee replacement, but he did not undergo knee replacement until April 7, 2010.  Therefore, these other Diagnostic Codes are not applicable for evaluating the Veteran's knee for the period prior to April 7, 2010.

The Board acknowledges that the service treatment records reflect the Veteran was initially found to have a torn meniscus, and the August 2008 VA examination included findings of ACL tear and medial collateral ligament strain.  However, even if the Board were to find this reflected dislocated semilunar cartilage, the record does not show frequent episodes of "locking," pain, and effusion into the joint.  Although the Veteran has reported episodes of pain that result in restricted walking and standing, it does not appear that he has had the type of "locking" episodes contemplated by Diagnostic Code 5258.  The August 2008 VA examination explicitly found that the knee did not lock.  Moreover, although there was some evidence of effusion in March and May 2005 treatment records, records from September 2005 found no effusion.  Similarly, X-rays taken of the right knee in April 2008 and December 2009 found no evidence of effusion.  Therefore, the Board finds the criteria for assignment of the 20 percent rating under Diagnostic Code 5258 have not been met or nearly approximated in this case.  See 38 C.F.R. § 4.31 (In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.).

In view of the foregoing, the record reflects that the criteria for the assignment of higher rating(s) for the Veteran's right knee prior to April 7, 2010, have not been met or nearly approximated under any of the potentially applicable Diagnostic Codes.  The Board notes that in making this determination it took into account the Veteran's complaints of pain and applicable provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59; as well as the potential applicability of "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.  However, a thorough review of the evidence of record for this period does not reflect there were any distinctive Veteran met or nearly approximated the criteria for higher rating(s) even during flare-ups, to include under Diagnostic Codes 5260 and 5261.  Therefore, the record does not warrant the assignment of "staged" rating(s) in excess of those already in effect for the right knee during this period.

The Board also notes that it was cognizant of the Court's holding in Jones v. Shinseki, 26 Vet. App. 56 (2012) that, in assigning a disability rating, it may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria.  Here, the record reflects the Veteran's treatment for the right knee prior to April 7, 2010, included injections into the knee and use of medications such as Ibuprofen.  However, the Veteran has not contended, nor does the record otherwise reflect, he would have had impairment that would warrant the assignment of disability rating(s) in excess of those already in effect to include under Diagnostic Codes 5260 and 5261.  In fact, there are indications in the 2010 treatment records, particularly prior to the knee replacement surgery in April of that year, that the medications provided little if any relief.  

For these reasons, the Board finds that, prior to April 7, 2010, the preponderance of the evidence is against a schedular rating in excess of 10 percent for the Veteran's service-connected right knee osteoarthritis on the basis of limited flexion, a rating in excess of 20 percent on the basis of limited extension, or a compensable rating under any of the other potentially applicable Diagnostic Codes.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to these claims must be denied.

The Board notes the Veteran has contended his right knee warrants consideration of an extraschedular rating  pursuant to38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, as discussed above, during the period prior to April 7, 2010, the Veteran's service-connected right knee was productive of pain and resulting functional impairment, to include limitation of motion.  Such manifestations are contemplated in the rating criteria.  Further, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 require that impairment due to pain be taken into account in determining the appropriate schedular rating.  Therefore, to find an extraschedular rating was warranted based upon such impairment would be in violation of the prohibition against pyramiding.  

The Board also notes that while the record documents right knee treatment, it does not demonstrate the Veteran had frequent periods of hospitalization during this period as result thereof.

The Board acknowledges the Veteran indicated he had marked interference with employment due to the combined impairment of his right knee, left knee, and lumbar spine; and contended that his left knee and lumbar spine were secondary to the right knee.  Granted, service connection has been established for the left knee and lumbar spine.  Further, the Federal Circuit held in Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. §  3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  However, a review of these contentions by the Veteran reflect they are more appropriately addressed on whether he is entitled to a TDIU, to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).

In view of the foregoing, the Board finds that the rating criteria are adequate to evaluate the Veteran's right knee during the period prior to April 7, 2010, and referral for consideration of extraschedular rating is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for limitation of flexion of service-connected right knee osteoarthritis prior to April 7, 2010, is denied.

Entitlement to a rating in excess of 20 percent for limitation of extension of service-connected right knee osteoarthritis prior to April 7, 2010, is denied.


REMAND

The Board notes that the Court recently held in Correia, supra, that the testing listed in the final sentence of § 4.59 is required unless a medical examiner determines that it cannot or should not be conducted.  The pertinent sentence states that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Here, it does not appear the range of motion testing conducted on the pertinent VA examinations of the service-connected right knee are in accord with this requirement, to include the most recent examination of this disability in November 2012.  Consequently, the Board concludes that the case should be remanded to accord the Veteran a new examination of his right knee that is in accord with these requirements.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

The Board also notes that resolution of the right knee claim may affect whether the Veteran is entitled to a TDIU.  Therefore, these issues are inextricably intertwined, and the Board must defer adjudication of the TDIU claim until the development deemed necessary for the right knee claim has been completed.  Moreover, as an examination had been deemed necessary for the right knee, the Board finds it should also include findings as to the effect of this service-connected disability on his employability by itself and in conjunction with the other service-connected disabilities of the lumbar spine, left knee, and tinnitus.

The Board further notes that the record reflects the Veteran applied for VA vocational rehabilitee benefits during the pendency of this case.  However, the Veteran's vocational rehabilitation records do not appear to be associated with the evidence available for the Board's review, and such evidence appears pertinent to the TDIU claim.  Therefore, a remand is also required to obtain such records.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2) ; see also Bell v. Derwinski, 2 Vet. App. 611 (1992); Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate the Veteran's Chapter 31 vocational rehabilitation folder with the evidence available for the Board's review.

2.  Request the names and addresses of all medical care providers who have treated the Veteran for his right knee since April 2016.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period.

After securing any necessary release, obtain those records not on file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his right knee symptoms and the impact of the condition on his ability to work both by itself and in conjunction with his other service-connected disabilities.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected right knee.  The claims folder should be made available to the examiner for review before the examination.

It is imperative that the examiner comment on the functional limitations of the right knee caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Further, in accord with the requirements of 38 C.F.R. § 4.59, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint; or an explanation from the examiner that any such testing cannot or should not be conducted.  

The examiner should also describe current impairment/limitations from the service-connected right knee on the Veteran's ability to engage in substantially gainful employment, both by itself and in conjunction with the other service-connected disabilities and without consideration of any of his nonservice-connected disabilities.  The other service-connected disabilities include the left knee, lumbar spine, and tinnitus.

A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the case was last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


